 17-00041-TLM Doc#: 17 Filed: 11/08/19 Entered: 11/08/19 08:21:55 Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF MONTANA



 IN RE:

 SHOOT THE MOON, LLC,                                  Case No. 15-60979-TLM

            Debtor.


 JEREMIAH J. FOSTER,

            Plaintiff,

 v.                                                    Adv. No. 17-00041-TLM

 LEX GROUP FUNDING LLC,

            Defendant.


                              MEMORANDUM OF DECISION


        On October 10, 2019, approximately two years after the above captioned case was

filed, Jeremiah Foster (“Trustee”) filed a motion for entry of default under Rule 7055 1

against Lex Group Funding, LLC (“Lex”). Doc. No. 13. On October 11, 2019, the Court

entered an Order denying that motion and ordering Trustee to show cause why this




        1
          Unless otherwise indicated, all statutory citations are to the Bankruptcy Code, Title 11 U.S.C.
§§ 101–1532, Rule citations are to the Federal Rules of Bankruptcy Procedure, and Civil Rule citations
are to the Federal Rules of Civil Procedure.



MEMORANDUM OF DECISION - 1
 17-00041-TLM Doc#: 17 Filed: 11/08/19 Entered: 11/08/19 08:21:55 Page 2 of 6



adversary proceeding should not be dismissed for failure to serve Lex in accordance with

Rule 7004(b)(3). 2 Doc. No. 14 (“October 11 Order”). In response Trustee filed a

“Showing of Good Cause,” Doc. No. 16, conceding his failure to properly serve but

arguing this adversary should be retained and an extension of the service deadline should

be allowed under Civil Rule 4(m) as incorporated by Rule 7004.

ANALYSIS

        Civil Rule 4(m), incorporated by Rule 7004(a)(1), provides:

        If a defendant is not served within 90 days after the complaint is filed, the
        court—on motion or on its own after notice to the plaintiff—must dismiss
        the action without prejudice against that defendant or order that service be
        made within a specified time. But if the plaintiff shows good cause for the
        failure, the court must extend the time for service for an appropriate period.

The application of Rule 4(m) requires a two-step analysis. Oyama v. Sheehan (In re

Sheehan), 253 F.3d 507, 512 (9th Cir. 2001). “First, upon a showing of good cause for

the defective service, the court must extend the time period. Second, if there is no good

cause, the court has the discretion to dismiss without prejudice or to extend the time

period.” Id.

        A.      Good Cause

        The Ninth Circuit provides:

        When considering a motion to dismiss a complaint for untimely service,
        courts must determine whether good cause for the delay has been shown on
        a case by case basis. Cartage Pac., Inc. v. Waldner (In re Waldner), 183
        B.R. 879, 882 (9th Cir. BAP1995). We have recognized that “[a]t a
        minimum, ‘good cause’ means excusable neglect.” Boudette v. Barnette, 923
        F.2d 754, 756 (9th Cir.1991). In Boudette, we stated that a plaintiff may be

        2
          Rule 7004(b)(3) allows service by “first class mail . . . upon a domestic . . . corporation or upon
a partnership or other unincorporated association, by mailing a copy of the summons and complaint to the
attention of an officer, a managing or general agent[.]” (Emphasis added.)


MEMORANDUM OF DECISION - 2
 17-00041-TLM Doc#: 17 Filed: 11/08/19 Entered: 11/08/19 08:21:55 Page 3 of 6



       required to show the following factors in order to bring the excuse to the level
       of good cause: “(a) the party to be served received actual notice of the
       lawsuit; (b) the defendant would suffer no prejudice; and (c) plaintiff would
       be severely prejudiced if his complaint were dismissed.” Id. (citing Hart v.
       United States, 817 F.2d 78, 80–81 (9th Cir.1987)).

Sheehan, 253 F.3d at 512.

       Trustee argues that good cause exists for his failure to properly serve Lex in this

adversary proceeding because the complaint and summons were delivered to the

“correct” address as listed on the New York Secretary of State’s website as well as on the

“contracts between Lex and . . . Shoot the Moon.” Doc. No. 16 at 3. However, this

Court’s October 11 Order raised concerns over the Court’s own mail being returned as

undeliverable at the address of record for Lex, which Trustee identifies as the “correct”

address. Doc. No. 14 at 1–2. Trustee did not address this issue. And the fact that the

address of record was once a correct address does not establish it was the correct address

at the time of service. Indeed, this Court’s docket suggests that the address was no longer

the correct address for Lex as of December 21, 2017, when the Court’s document was

served. Doc. No. 8. And in light of the Court’s returned mail, and the complete lack of

participation by the defendant, the Court cannot conclude, without more, that Lex had

actual knowledge of this proceeding.

       In addition, even if the address of record was the “correct” address at the time the

summons was served, such delivery does not equate to adequate service or require an

inference of actual notice. As stated in Beneficial California, Inc. v. Villar (In re Villar),

317 B.R. 88, 94 (9th Cir. BAP 2004):




MEMORANDUM OF DECISION - 3
 17-00041-TLM Doc#: 17 Filed: 11/08/19 Entered: 11/08/19 08:21:55 Page 4 of 6



       The fact that Beneficial was served at its post office box does not trigger the
       presumption that a person who was responsible for litigation received actual
       knowledge about it before the order was granted. “Mail that is properly
       addressed, stamped and deposited into the mails is presumed to be received
       by the addressee.” United States v. Levoy (In re Levoy), 182 B.R. 827, 834
       (9th Cir. BAP 1995) (quoting Moody v. Bucknum (In re Bucknum), 951 F.2d
       204, 207 (9th Cir.1991)). Rule 7004(b)(3) states what is required for a [sic]
       adequate service upon a corporation. A presumption that the mail was
       received by Beneficial does not include the presumption that the motion was
       received by an officer or authorized agent. Only if the notice is “directed to
       a corporation and the attention of an officer or agent as identified in Rule
       7004(b)(3),” can it be considered to have been received by a person who is
       charged with responding to the service. C.V.H. Transport, 254 B.R. at 334.

Villar, 317 B.R. at 94–95 (emphasis added). As the Bankruptcy Court for the Northern

District of California reasoned:

       Nationwide service of process by first class mail is a rare privilege which can
       drastically reduce the costs and delay of litigation. As a privilege, it is not to
       be abused or taken lightly. Where the alternative to service by mail is hiring
       a process server to serve the papers in person, it seems like a small burden to
       require literal compliance with the rule. . . .

       . . .[T]he rule requires that an officer be served in order to insure [sic] that
       the corporation is put on notice that it is liable to lose valuable rights. Where
       the procedure outlined in a rule is less formal than the procedure it replaces,
       it should be strictly construed. . . .

In re Schoon, 153 B.R. 48, 49 (Bankr. N.D. Cal. 1993).

       Thus, Trustee’s explanation is inadequate to show actual notice or excusable

neglect. Service to the “correct” address does not excuse Trustee’s deficiencies nor

amount to good cause.

       B.     Discretionary Extension or Dismissal

       Trustee argues in the alternative that the Court has discretion to extend time to

properly serve Lex. Doc. No. 16 at 3. The Ninth Circuit provides:



MEMORANDUM OF DECISION - 4
 17-00041-TLM Doc#: 17 Filed: 11/08/19 Entered: 11/08/19 08:21:55 Page 5 of 6



       District courts have broad discretion to extend time for service under Rule
       4(m). In Henderson v. United States, 517 U.S. 654, 661, 116 S. Ct. 1638,
       134 L.Ed.2d 880 (1996), the Supreme Court stated that Rule 4’s 120–day
       time period for service “operates not as an outer limit subject to reduction,
       but as an irreducible allowance.” This court in Mann, 324 F.3d at 1090–91,
       held that Rule 4(m) gave the district court discretion to extend time of
       service. “On its face, Rule 4(m) does not tie the hands of the district court
       after the 120–day period has expired. Rather, Rule 4(m) explicitly permits a
       district court to grant an extension of time to serve the complaint after that
       120–day period.” Id. at 1090. However, no court has ruled that the discretion
       is limitless. In making extension decisions under Rule 4(m) a district court
       may consider factors “like a statute of limitations bar, prejudice to the
       defendant, actual notice of a lawsuit, and eventual service.” Troxell v.
       Fedders of N. Am., Inc., 160 F.3d 381, 383 (7th Cir.1998).

Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2007). 3

       In Efaw, the Ninth Circuit held that the “district court abused its discretion in

denying Defendant’s motion for dismissal based on Plaintiff’s failure to comply with

Rule 4’s service requirements.” Id. In considering the Troxell factors, that court noted

that “the length of the delay was extraordinary,” ultimately prejudicing the defendant

because discoverable information became unavailable or unreliable during the delay. Id.

The plaintiff in that case failed to properly serve the defendant for seven years. Id. That

court also noted that the record included no evidence that the defendant knew of the

action or the filing of the complaint. Id.

       In this case, the applicable statute of limitations has run as more than two years

have passed since Debtor filed its petition, and Trustee conceded as much. Doc. No. 16

at 3. 4 However, a bar to refiling is not the only factor for the Court to consider. Over


       3
           Civil Rule 4(m) was amended in 2015 to change the 120-day period to a 90-day period.
       4
         The petition was filed on October 21, 2015. In re Shoot the Moon, LLC, No. 15-60979-TLM
(Bankr. D. Mont. Oct. 21, 2015), Dkt. No. 1.


MEMORANDUM OF DECISION - 5
 17-00041-TLM Doc#: 17 Filed: 11/08/19 Entered: 11/08/19 08:21:55 Page 6 of 6



four years have expired from the date of the petition, and two years have expired since

the time of the filing of this adversary. This delay is excessive. As discussed, there is no

evidence that Lex had actual knowledge of the pending adversary. There is also no

evidence that the failure to properly serve Lex was the result of Lex’s actions. The

record demonstrates that Trustee waited nearly two years from the bankruptcy filing to

bring an adversary proceeding, failed to properly address service to an officer or agent of

Lex, failed to demonstrate that Lex received service after it became apparent that the

address was undeliverable, and failed to adequately justify the delay in addressing the

issue.

         Therefore, in the exercise of its discretion, the Court concludes the deadline for

service should not be extended under Civil Rule 4(m).

CONCLUSION

         For the forgoing reasons, this adversary proceeding will be dismissed. The Court

will enter an appropriate order.

                                       DATED: November 8, 2019


                                       _________________________
                                       TERRY L. MYERS
                                       U.S. BANKRUPTCY JUDGE




MEMORANDUM OF DECISION - 6
